Citation Nr: 1104266	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  10-08 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to April 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2010 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied entitlement to service 
connection for PTSD, denied entitlement to a TDIU, denied 
entitlement to a special monthly compensation (SMC) based on loss 
of use, and confirmed and continued previously assigned 30 
percent ratings for residuals of cold injury to the right hand, 
left hand, right foot, and left foot.

The Veteran's Notice of Disagreement (NOD) with that 
determination was received at the RO in February 2010.  The RO 
issued a Statement of the Case (SOC) in February 2010.  

In his VA Form 9, received at the RO in March 2010, the Veteran 
specifically indicated his intent to appeal only the issue of 
service connection for PTSD.  However, in a VA Form 21-4138, 
statement in support of claim received in April 2010, the Veteran 
requested to include the TDIU issue with his appeal to the Board.  
As this request was received within 60 days after the RO issued 
the SOC, it is considered timely, and the Veteran's 
correspondence is therefore accepted as a substantive appeal in 
lieu of a VA Form 9 with regard to the issue of entitlement to a 
TDIU.  

Regarding the PTSD claim, the United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
issue is recharacterized as shown on the first page of this 
decision and it is acknowledged that such description includes a 
claim of entitlement to service connection for all currently 
diagnosed acquired psychiatric disorders.  


Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's active duty service in Korea included 
participating in combat with an enemy of the United States of 
America.  

2.  The weight of the competent, credible and probative evidence 
of record establishes that the Veteran does not have a diagnosis 
of PTSD that conforms with the DSM-IV.

3.  The Veteran has a diagnosis of an acquired psychiatric 
disorder, other than PTSD, which is not shown by competent and 
probative evidence to have been incurred in or aggravated by 
service, or to be otherwise related thereto.

4.  Service connection has been established for evaluation of 
residuals of a cold injury to the right hand, currently rated as 
30 percent disabling; residuals of a cold injury to the left 
hand, currently rated as 30 percent disabling, residuals of a 
cold injury to the right foot, currently rated as 30 percent 
disabling, and residuals of a cold injury to the left foot, rated 
as 30 percent disabling.  The combined disability rating for the 
service-connected disabilities is 80 percent.

5.  The Veteran retired from his most recent job of self-employed 
home builder and general contractor in 2000 after his wife died 
because he was eligible for retirement.  

6.  The Veteran had significant work experience (fifteen years) 
running his own home builder business and doing general 
contractor work prior to his retirement in 2000; his retirement 
was not due to his physical disabilities.

7.  The Veteran's service-connected disabilities do not preclude 
him from securing or following a substantially gainful 
occupation.
CONCLUSIONS OF LAW

1.  An acquired psychiatric condition, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

2.  The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2009.  This notifications substantially complied 
with the specificity requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The letter also provided notice of what evidence was 
necessary to substantiate a TDIU claim.

Moreover, the Statement of the Case, issued in February 2010 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate the claim.  The Veteran has received all essential 
notice, has had a meaningful opportunity to participate in the 
development of his claim, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  In a March 2009 statement, 
the Veteran indicated that he had no additional evidence to 
submit in support of his claim, and requested expedited handling 
of his claim.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.  

II.  Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2010).

In adjudicating a claim for service connection for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 
C.F.R. §§ 3.303(a), 3.304.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) (2010); see also, 38 U.S.C.A. § 1154(b) 
(West 2002); VAOPGCPREC 12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

The regulations governing claims for service connection for PTSD 
were amended during the pendency of this appeal.  The regulatory 
changes have no effect on this appeal, however, because they 
address corroboration of stressors.  Here, the Veteran is a 
combat Veteran, meaning that his participating in combat with the 
enemy is conceded, therefore, corroboration of his claimed 
stressors was never required.  

Although the Veteran participated in combat, the weight of the 
competent and probative evidence in this case establishes that 
the Veteran does not have PTSD.  

Service treatment records (STRs) show no complaints of, treatment 
for, or a diagnosis of a psychiatric disorder.  A March 1952 
separation examination marked the Veteran's psychiatric system as 
normal.

In support of his claim of service connection for PTSD, the 
Veteran submitted a private psychological evaluation from Dr. 
Anderson, Psy.D. dated January 2009.  The evaluation indicated 
that the Veteran met the diagnostic criteria for PTSD.  The 
examiner noted that the Veteran described symptoms consistent 
with PTSD as well as a history of significant substance abuse.  
The examiner indicated that the assessment was based on an 
interview with the Veteran as well as a review of the Veteran's 
service personnel records and the Personality Assessment 
Inventory (PAI).  

During the interview, the Veteran reported that he worked 
continuously after service until his retirement in 2000.  He 
retired in 2000 after his wife passed away.  He had a good 
relationship with his only wife of 46 years.  He started drinking 
during service drank heavily after discharge from service.  
Drinking resulted in bar fights, blackouts and arguments at home, 
but physical abuse was denied and the Veteran only drank 
intermittently and lightly at present.  

According to the examiner, the Veteran described recurrent 
nightmares, particularly subsequent to events in which memories 
were triggered, such as the evaluation.  Occasional night sweats 
were also acknowledged.  Cognitive and physiological responses to 
trauma cues were reported to occur in reaction to extreme cold.  
Additionally, the Veteran described a history of intensive effort 
geared toward the avoidance of thoughts, feelings, conversations, 
activities, places, and people associated with his traumatic 
experiences.  The examiner found it significant that the Veteran 
was unable to recall important aspect of the trauma to which he 
was exposed.  The examiner also noted that a pattern of risk-
taking, including motorcycle and stock car racing, which was 
attributed by others to a death wish, was stated to occur 
subsequent to his return to the United States.  Feelings of 
detachment or estrangement from others were reported as was a 
restricted range of affect.  

The Veteran also demonstrated marked problems with insomnia.  
Troubles with irritability and angry outbursts were also 
described.  Concentration problems were markedly apparent during 
the interview.  Hypervigilance (he reportedly slept with a gun) 
and exaggerated startle responses were reported.  

Despite these reports, the Veteran also reported that he 
experienced a good mood most of the day, nearly every day.  
Occasional fatigue and loss of energy were reported, and the 
Veteran had a period of suicidal ideation upon the death of his 
wife.  When asked about homicidal ideation, the Veteran described 
road rage.

On mental status examination, the Veteran was easily engaged 
during the evaluation.  Impulse control appeared to fall below 
normal limits.  Speech was normal and affect was appropriate.  
His mood was up.

The Veteran's responses on the PAI were deemed marginally valid.  
He tended to portray himself as being relatively free of common 
shortcomings to which most individuals admit; he appeared to be 
somewhat reluctant to recognize faults or problems in himself.

In sum, the examiner found the results on the current assessment 
were consistent with PTSD in spite of the Veteran's tendency to 
repress his symptoms.  The examiner noted that the Veteran 
described reexperiencing, avoidance, and hyperarousal symptoms.  
A history of substance abuse was also reported.  A history of 
work-related functional impairment was noted by the examiner, and 
significant cognitive difficulties in the form of problems with 
attention concentration and memory for events in the recent past 
were also apparent, according to the examiner.  Finally, the 
examiner determined that difficulties with impulse control, such 
as irritability and angry outbursts were quite evident and likely 
to substantially negatively impact employment.  

Given the findings by the private psychologist, the Veteran was 
scheduled for a VA examination to determine the current nature 
and likely etiology of any acquired psychiatric disorder, 
including, but not limited to PTSD.  At the VA examination in 
November 2009, the Veteran, significantly, reported that he 
initially met with someone who told him he could help get the 
Veteran "more disability."  The Veteran was then sent for the 
private psychological assessment, but reported to the VA examiner 
that he did not feel that the war was currently affecting him.  
In other words, the Veteran did not agree with the private 
examiner's findings.  

The VA examiner noted that the Veteran received no mental health 
treatment and had never been hospitalized for any psychiatric 
disability.  

The Veteran reported moderate sleep problems since the war and a 
history of alcoholism and anxiety that had passed.  Importantly, 
the Veteran admitted that he was not thinking only of the war and 
thought that other things contributed to his problems.  There 
were no suicidal or homicidal thoughts.  The Veteran reportedly 
felt good.  The Veteran denied depression and feelings of 
anxiety.  The Veteran admitted to a decline in activity, but felt 
that it was because of his age.  

The Veteran reported sleep problems, with trouble falling asleep, 
staying asleep, and at times, with racing thoughts related to 
family problems, life, and frustrations.  The Veteran had mood 
changes and mild worry.  The Veteran reported depression related 
to his wife's death in 2000.  

The Veteran reported the same history to the VA examiner, with 
regard to his family, upbringing and young adulthood.  The 
Veteran's history of minor legal trouble in the 1950's for bar 
fights and excessive drinking was noted, as was his lengthy 
marriage, educational accomplishments, and relatively normal 
upbringing.  The Veteran also reported a present relationship 
with a partner of 6 years, described as a "wonderful 
relationship."  The Veteran had friends, socialized, and engaged 
in hobbies such as bike riding, puzzles, outside chores, 
exercising and reading.  He also worked on his trucks.  The 
Veteran was active and happy.  

On mental status examination, the Veteran had clear and coherent 
speech, a pleasant attitude and appropriate affect.  Mood was 
good and the Veteran was oriented in all spheres.  Thought 
process was unremarkable.  With regard to thought content, the 
Veteran's family situation worried him, although he denied 
excessive worry.  He specifically reported that his war memories 
were not a problem and there was no intrusion.  He admitted that 
if there was a Veterans day or if someone reminded him of an 
event his mood would change but he denied distress or recurrent 
intrusion, and security concerns.  

Sleep was definitely a problem, but the Veteran did not have 
regular dreams of combat, and in fact dreams of combat happened 
rarely, and when they occurred, they did not bother him.  The 
Veteran's behavior was appropriate, he did not have panic 
attacks, there was no presence of homicidal thoughts or suicidal 
thoughts and impulse control was good.

The examiner noted that the Veteran certainly experienced 
traumatic combat stressors during service, which included 
feelings of helplessness, horror and intense fear.  The examiner 
also noted that the Veteran witnessed the death of several of his 
friends in service in combat.  Additionally, the death of the 
Veteran's wife was noted as a post-service stressor.  

Despite the traumatic events in service, the examiner 
specifically noted that the Veteran currently did not 
persistently re-experience the traumatic events.  The examiner 
did note that the Veteran came home from the war and experienced 
PTSD symptoms for 10 years, but was in remission by the mid 
1960's and 1970's per his own report.  The post-war PTSD symptoms 
initially experienced included persistent avoidance of stimuli 
associated with the trauma and numbing of general responsiveness 
(inability to recall an important aspect of the trauma), 
persistent symptoms of increased arousal (hypervigilance and 
sleep disturbance), and significant distress or impairment in 
social occupational or other important areas of functioning.  

The examiner specifically noted that the Veteran's self-reported 
history of remission is supported by his ability to discuss the 
events, have less avoidance, experience more happiness, regularly 
engage in social activities with less volatility, withstand 
crowds, and the lack of recurrent dreams of the war.  

The examiner concluded that the Axis I diagnosis was Adjustment 
disorder with anxiety, chronic.  The examiner specifically noted 
that the Veteran had an adjustment disorder that created 
frustration and stress and sleep disturbance related directly to 
family stress and his son and grandson's behaviors.  He also had 
some frustration of his cold injury consequences, but generally 
tolerated those ailments and showed good coping and a positive 
outlook.  Significantly, the examiner found that the Veteran had 
no evidence of PTSD.  The Veteran reported occasional PTSD 
symptoms but presentation did not warrant a diagnosis.  He did 
not, according to the examiner, meet the full diagnostic 
criteria.  His functioning was good and his only real problem was 
sleep disturbance.  That did not affect his mood or activities of 
daily living.  His adjustment difficulties after returning from 
the war had since remitted.  

The examiner noted that VA records were negative for mental 
health treatment.  The VA examiner also noted that Dr. Anderson's 
report did not reveal any clinical elevated subscales, supporting 
a conclusion that the Veteran did not have PTSD.  The Veteran 
specifically reported to the VA examiner that his problems were 
not war related, but were family related, and he appeared upset 
that he was sent for a private evaluation for PTSD, not 
understanding why this was done, and why he had to pay for the 
evaluation.  The VA examiner disagreed with Dr. Anderson's 
assessment.

In sum, there are two examinations of record.  A private report 
indicating a diagnosis of PTSD, and a VA examination report 
noting no diagnosis of PTSD.  There is no doubt that the VA 
examination carries more probative value than the private 
examination report for many reasons, not the least of which is 
that the VA examiner gives credence to the Veteran's own self-
reported history which attributes the source of his symptoms (if 
any) to family matters, and not to service. 

The private examination report, according to the Veteran's own 
reports, contains inaccurate information.  That report notes that 
the Veteran had persistent recurring nightmares of the war, but 
the Veteran, himself, reported to the VA examiner in November 
2009 that he rarely had nightmares about the war.  Additionally, 
the Veteran was apparently sent for the private examination after 
being told that he could obtain additional benefits.  

Additionally, the private examiner found that the Veteran's 
symptoms were associated with PTSD without addressing the overall 
disability picture of the Veteran.  For example, the Veteran 
admitted to having road rage, and the examiner found that to be 
equivalent to homicidal ideation, despite the fact that the 
Veteran's overall mood was generally good.  The private examiner 
failed to address the fact that the Veteran was in a good 
relationship with his partner, had several hobbies, regularly 
exercised, and had a busy social calendar.  Nowhere in the 
private report is it mentioned that the Veteran had many friends 
and several good relationships with others.  Moreover, the 
private examiner failed to entertain any other possible causes 
for the Veteran's sleep problems other than PTSD.

Unlike the private examiner, the VA examiner clearly explained 
the Veteran had exhibited some PTSD symptoms at one time; 
however, his symptoms had long since eased, and by his own 
reports, he was generally a happy man who was no longer bothered 
by the war.  The private examiner felt as if the Veteran was in 
some sort of denial with regard to his faults; he appeared to be 
somewhat reluctant to recognize faults or problems in himself.  
Dr. Anderson felt that the Veteran had a tendency to repress his 
symptoms.  Perhaps this is because the Veteran does not have 
symptoms of PTSD, per his own report, and supported by the VA 
examiner in November 2009.  Dr. Anderson's conclusion that the 
Veteran tended to repress his symptoms is tantamount to 
undermining the credibility of the Veteran's self-reported 
history.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  In Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal 
Circuit stated that it had previously and explicitly rejected the 
view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Instead, under section 
1154(a) lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  

There is certainly no reason to doubt the Veteran's credibility 
in this case and his statements concerning events in service are 
also competent and probative.  However, he is not competent as a 
lay person to diagnose a psychiatric disorder and provide an 
etiological opinion.  Thus, the most probative evidence 
concerning PTSD is in the November 2009 VA examination report.  
The examiner conducted a psychiatric examination, reviewed the 
Veteran's medical and mental health history and provided a 
diagnosis with an opinion supported by rationale as to why the 
Veteran did not have PTSD.  The examiner specifically found that 
the criteria for PTSD were not met and explained why while taking 
into consideration that the Veteran had a stressor that would 
support a DSM-IV diagnosis of PTSD.  This evidence outweighs the 
other medical evidence of record which provided diagnoses of 
PTSD.  The private report from January 2009 paints a fairly 
debilitating picture of PTSD for a man who claims that he feels 
good and enjoys life.  For the reasons set forth above, the 
January 2009 private psychology diagnosis of PTSD is not entitled 
to as great probative weight.  Furthermore, a VA outpatient 
treatment record dated in May 2007 notes a negative PTSD screen.  
Accordingly, the preponderance of the evidence is against finding 
that the Veteran has PTSD that is related to active service.

Regarding an acquired psychiatric disorder other than PTSD, the 
November 2009 examiner clearly stated that the Veteran's current 
mood disorder was directly related to family problems, and not 
related to service, and, that any adjustment disorder symptoms 
associated with the war that had been present soon after 
discharge had long since remitted.  This is, in part, based on 
the Veteran's own self-reported history, and there is no reason 
to doubt the Veteran's credibility in this regard.  

Consequently, the weight of the probative evidence is against the 
Veteran's claim for service connection for a psychiatric 
condition.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
(When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.).  Accordingly, as the weight of 
the probative evidence is against the Veteran's claim, service 
connection for a psychiatric condition, to include PTSD, must be 
denied. 38 C.F.R. §§ 3.102, 3.303, 3.304.

TDIU

To establish entitlement to a TDIU due to service-connected 
disabilities, there must be impairment so severe that it is 
impossible for the average person to follow a substantially 
gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration 
may be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).

VA regulations establish objective and subjective standards for 
an award of TDIU.  When a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned where a veteran has a single 
service-connected disability that is rated as 60 percent 
disabling or more; or when there are two or more disabilities, at 
least one disability is rated at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 percent 
or more, and the disabled person is unable to secure or follow a 
substantially gainful occupation.  For the purpose of one 60 
percent disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology will be considered as 
one disability.  See 38 C.F.R. § 4.16(a).

The Veteran's combined disability rating is 70 percent; and, 
although he does not have one disability that is rated as 40 
percent, he does have multiple disabilities resulting from a 
common etiology that, when combined, total 80 percent.  For 
example, the Veteran's service-connected residuals of a cold 
injury, when considered separately for each extremity are rated 
as 30 percent disabling for each extremity; however, when 
considered in combination, the total rating is 80 percent, 
pursuant to the combined ratings table at 38 C.F.R. § 4.25, and 
with consideration of the bilateral factor.  Thus, the Veteran 
meets the schedular criteria for entitlement to a TDIU.  
Therefore, the only remaining question is whether the Veteran is 
unemployable due to his service-connected disabilities.

By rating decision dated in May 2006, service connection was 
established for residuals of a cold injury to the right hand, 
left hand, right foot and left foot.  Disability ratings of 30 
percent were assigned for each extremity, effective from December 
19, 2005.  The Veteran's formal TDIU claim (VA Form 21-8940) was 
received in March 2007.  

A May 2006 VA examination report notes that the Veteran relocated 
from Ohio to Florida in 1980 because he could not tolerate any 
cold weather and was having increased pain/numbness to his hands 
and feet.  He retired at age 70, and prior to that time, was 
self-employed in construction.  The examination report 
specifically noted that the Veteran did not retire due to 
physical problems, but rather, due to age.  Symptoms at the time 
of examination included pain, burning and tingling of the hands 
and feet, as well as fungal infections of the feet and toe nails.  
Cold sensitivity and decreased sensation was also noted in all 
extremities.  There were no amputations, no tissue loss and no 
ulceration of affected parts.  Peripheral pulses were normal and 
there was no edema.  Deep tendon reflexes were all 2+.  Mild 
degenerative osteoarthritis of the bilateral hands and feet was 
noted on x-ray.  

A July 2007 rating decision denied the Veteran's TDIU claim.  The 
Veteran did not appeal that determination and it became final.  
In February 2009, the Veteran filed a claim for an increased 
rating for the service-connected cold injury residuals and 
included a TDIU claim as well.  

The January 2009 private psychology assessment notes the 
Veteran's long work history since service, with no significant 
gaps in employment up until his retirement in 2000.  The report 
further notes that the Veteran had some confrontational problems 
with co-workers and employers during his working years, but there 
was no mention of any physical limitations.  

At the PTSD examination in November 2009, the Veteran reported 
that he began as a self-employed home builder and general 
contractor at age 26; moved to Florida at age 50; started a 
business there and did that for 15 years.  He reportedly 
"enjoyed it."  The Veteran reportedly retired in 2000 after the 
death of his wife, he was eligible by age.  

At the December 2009 VA cold injury examination, the Veteran 
reported increased pain in his hands and feet, a loss of 
strength, less range of motion and less dexterity with an 
increase in intolerance to all cold.  X-rays of the hands and 
feet continued to show arthritis in the hands and feet, similar 
to the findings from the May 2006 examination report.  Sensory 
testing showed that the Veteran had decreased light touch 
sensation in his hands and feet.  Sensory testing was otherwise 
normal.  The Veteran had decreased grip strength of the hands and 
muscle strength testing was 4 bilaterally.  The PIP joints of his 
hands were tender to palpation.  There was no edema, amputation, 
tissue loss, muscle atrophy, evidence of flatfoot, hammertoe, 
claw foot, or other toe flexion or extension deformity.  The 
strength of the ligaments of the affected areas was normal.  He 
had full range of motion of all the joints of the hands and feet 
with pain at all movements and no loss of motion with repetition.  
The effect of the condition on chores, shopping, exercise, 
sports, recreation and travel was mild.  There was no effect on 
feeding, bathing, dressing, toileting or grooming.  

The RO determined that ratings in excess of 30 percent were not 
warranted for the service-connected cold injury residuals of the 
hands and feet.  

As unemployability was not shown in 2007, and there was 
essentially no change in the findings on examination in 2009, the 
claim for a TDIU continues to be denied.  There has been no 
report that the Veteran stopped working due to his service-
connected disabilities.  The evidence clearly shows that he 
retired by choice in 2000 and this was not due to his physical 
limitations.  The evidence in 2007 indicated that a TDIU was not 
warranted, and there is no significant change in the level of 
severity of the Veteran's service-connected disability since that 
time that would change the Veteran's ability to obtain or 
maintain employment currently.  

Moreover, the Veteran has not asserted or reported to any 
examiner in conjunction with this appeal that he is unable to 
work because of his service-connected cold injury residuals.  The 
Veteran suffered a cold injury to his hands and feet in the early 
1950's, yet he obtained and maintained employment after service 
until he chose to retire in 2000 for non-physical reasons, 
according to his own report.  There is no reason to doubt the 
Veteran's credibility in this regard.  Furthermore, the medical 
evidence of record shows that the current state of the service-
connected cold injury residuals is no more severe than it was in 
2007 when the Veteran's initial TDIU claim was denied.  Moreover, 
the examiner determined that the service-connected disabilities 
at most had a mild effect on activities such as chores, shopping, 
exercise, sports, recreation and travel. In addition, there is no 
indication that the Veteran has been rejected from job 
opportunities due to his service-connected disabilities.   

Because the evidence as a whole does not show that the Veteran is 
unable to secure or maintain substantially gainful employment due 
to his service-connected disabilities, the preponderance of the 
evidence is against this claim, the "benefit of the doubt" rule 
is not for application, and a TDIU is not warranted.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for an acquired psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) is denied.

A TDIU is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


